DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should recite “said reversed threading[[s]]” in the third clause.
Claim 19 should recite “The[[An]] extraction method according to claim 18”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “on the one hand…on the other hand” in the first clause and the second clause. It is unclear what is meant by these phrases in this context. Examiner recommends deleting these phrases; e.g. “said first and second internal diameters defining an internal profile of said expandable sleeve, and comprising, 
Claim 1 (page 2 line 1) recites “by at least one narrowing”. It is unclear what is meant by this limitation. 
Claim 2 is also unclear due to the above.
Claims 12-13 are rejected since they contain improper antecedence. As best understood, claim 13 should depend from 12 and claim 12 should depend from claim 11 in order to provide antecedence for both the notches and the through-slots.
Allowable Subject Matter
Claims 1-19 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Lee et al. (US 2008/0039846) discloses an osseous anchoring implant (80, FIG. 8), comprising: an expandable sleeve (10) extending between a proximal portion having a first internal diameter (diameter of 14), and a distal portion having a second internal diameter (diameter of 12) smaller than said first internal diameter (FIG. 1), these two portions defining a longitudinal axis and said first and second internal diameters defining an internal profile of said expandable sleeve (FIG. 1), and comprising, at least a first threading (15) inside the expandable sleeve and, at least a second threading (141) outside the expandable sleeve; a screw (60, FIG. 6) extending between a proximal portion and a distal portion on an axis collinear with the axis and having, along said longitudinal axis, an external profile complementary to said internal profile of said expandable sleeve (FIG. 6) and, at least one external threading (321); the implant being able to switch from a folded rest position to a deployed 
However, the prior art, alone or in combination, fails to teach wherein the screw pitch of the screw thread is reversed relative to said second external threading of the expandable sleeve, or a proximal frustoconical portion flaring towards the proximal portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775